Citation Nr: 0717709	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, spondylolysis, spondylolisthesis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION


The veteran had active military service from January 1969 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied service connection for 
degenerative disc disease, spondylolysis and 
spondylolisthesis of the lumbar spine.


FINDINGS OF FACT

1. The current low back condition was not shown in service or 
for many years thereafter.

2.  The competent and most probative evidence of record does 
not relate the current low back condition to service.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
active service, directly or presumptively.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is being denied below.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology of the disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for a low back 
condition.  He claims that he never had problems with his 
back prior to being injured while serving in the Navy in 
October 1969.  He remarked that on that day he was pulled 
into the San Diego Bay while removing a pin on a mooring buoy 
when his legs got tangled in a rope attached to a chain and 
anchor.  He claims that he started having soreness and pain 
after being pulled down by the anchor chain and that he 
incurred a chronic injury to his low back due to this 
incident. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran has a current low 
back condition.  A January 2005 VA x-ray examination report 
shows findings of bilateral spondylolysis at the L5 level 
with spondylolithesis of L5 on S1.  There was also noted 
probable degenerative disk disease at the L4-L5 and L5-S1 
levels with some degree of narrowing at both levels.  A 
vacuum disk phenomenon was also noted at the lumbosacral 
junction.

The next issue is whether there is evidence of any in-service 
incurrence of a low back condition.  The service medical 
records include an October 1969 report of the alleged 
inciting incident.  The veteran reportedly was removing a pin 
from a forward mooring buoy when the mooring line let go and 
the small line wrapped around both legs causing injury.  The 
medical records show he was diagnosed with contusions to calf 
muscles of both legs and sent to light duty for 24 hours.  
The service medical records also include a May 1970 complaint 
of pain and stiffness in the lower back which occurred after 
bending over while at work.  The impression resulting from 
this complaint was muscle spasm.  He was subsequently given a 
"NORMAL" clinical evaluation of his musculoskeletal system 
on his separation examination.  The analysis thus, is whether 
his current low back condition is related to complaints of 
back pain in service.  

The favorable evidence consists of a November 2004 private 
medical opinion, on which the chiropractor noted that he had 
observed the veteran for many years.  The chiropractor 
recalled treating the veteran for a low back condition when 
he first came in many years ago.  At that point, the 
chiropractor indicated his opinion that the veteran had 
suffered some type of injury in his history that would have 
been consistent to the history that he gave regarding his job 
duties in the military.  Based on the history provided by the 
veteran, the examiner indicated that he felt it was a very 
good medical probability that the veteran's chronic low back 
pain was related to his military career. 

The unfavorable evidence consists of a January 2005 VA 
examination report, on which the examiner noted that he had 
reviewed the claims file including the veteran's service 
medical records.  The examiner also noted the veteran's 
present complaints of having continuous mild low back pain in 
the mid lower lumbar region.  The veteran indicated, however, 
that following the described injury, he was a swimmer at 
Pearl Harbor during which time his back did not bother him.  
The veteran did not report any further back problems until 
after service in 1974 or 1975 when he injured his back while 
working as a mechanic.  At that time he was bending and 
reaching in an awkward position as he was maneuvering an 
engine when he felt his back snap.  Following that incident, 
he saw a chiropractor who reportedly told him his x-rays 
showed an old injury.  He also had two weeks of sick leave.  
In 1990, he had another injury at work which caused him to 
miss three months of work.  During that incident he was 
bending and reaching while pulling a 35 pound piece of 
equipment and felt another snap.  

The VA examiner found that veteran had low back pain due to 
spondylolysis and spondylolisthesis described on his x-ray.  
The examiner noted that the veteran's service records did not 
indicate any chronic back conditions or injury.  The examiner 
also noted that the veteran did not describe any history of 
back symptoms persisting after the described injury or a 
history of ongoing symptoms.  The examiner further indicated 
that although the veteran was treated for muscle spasms in 
1970, the separation physical did not list any back problems.  
The examiner also noted that the veteran was able to work as 
a mechanic and there were no consistent ongoing symptoms and 
no record of ongoing treatment between 1975 and 1990.  
Therefore, the examiner found that chronicity could not be 
established.  The examiner further found that because the 
injury at work caused him to miss three months, the injury 
was fairly severe and should be taken into consideration.  
The examiner thus stated that it was his opinion that it was 
less than likely that the veteran's current low back 
condition was caused or aggravated by his military service.  

While some of the evidence of record is favorable, the 
preponderance of the evidence is against the claim.  The 
private examiner who related the veteran's low back condition 
to service did not give a sufficient explanation for his 
assessment, other than to note that the veteran had given him 
a history regarding his job duties while in the military.  
According to the VA examiner's report, the veteran explained 
that a chiropractor told him in 1974 or 1975 that x-rays 
showed an old injury, but this is not reflected in the 
record; and the chiropractor who found his low back condition 
related to service did not rely on any x-rays to support his 
opinion.  The VA examiner, however, noted the extensive 
details of the record, in making his determination that the 
veteran's current back condition was not related to service.  
Specifically, the examiner noted that there was no history of 
back symptoms persisting after the described injury and at 
least two intercurrent injuries to the back since service.

The January 2005 VA examination report is of greatest 
probative value in light of the physician having reviewed the 
evidence, discussed the evidence and examined the veteran.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion 
of a physician that is based on a review of the entire record 
is of greater probative value than an opinion based solely on 
the veteran's reported history).  As the chiropractor's 
statements and opinions were based on the veteran's own 
recitation of events, and not on any review of any medical 
record of the accident, these statements are of little 
probative value. See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [the Board is not required to accept doctors' opinions 
that are based upon the claimant's recitation of medical 
history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Moreover, lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet. App. 406 
(1995). 

The first conclusive finding of degenerative changes in the 
lumbar spine is in 2005, which is 33 years after service.  
Although the chiropractor's letter reports having treated the 
veteran for many years, the chiropractor did not provide any 
conclusive dates of treatment or x-ray findings of 
degenerative disease of the spine.  Therefore, service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. § 3.307, 3.309 which provides that arthritis may be 
considered to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from 
service.  

While the veteran has argued that his current low back 
condition is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
most probative medical evidence of record, which does not 
show that the veteran's current low back condition is related 
to service.  Additionally, there are no treatment records in 
the claims file reflecting continuity of symptomatology of a 
low back condition from service or during the 33 years before 
the current disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  

The preponderance of the evidence is against the service 
connection claim for degenerative disc disease, 
spondylolysis, and spondylolisthesis of the lumbar spine; 
there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative disc 
disease, spondylolysis, and spondylolisthesis, lumbar spine 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


